                                                                                E-FILED
                                               Wednesday, 03 October, 2018 04:07:06 PM
                                                           Clerk, U.S. District Court, ILCD
                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
           v.                          )     Civil No. 17-3231
                                       )
JOHN W. JONES and VILLAGE              )
OF SAN JOSE,                           )
                                       )
                Defendants.            )


                   OPINION CONFIRMING SALE

     The U.S. Marshal has been appointed by the Court to sell

property at issue in this case. The U.S. Marshal reports that the

property has been sold in accordance with terms previously set

forth by the Court. The Court, having reviewed the relevant

materials, finds as follows:




                               Page 1 of 3
     1.      The common address of the real estate is 501 S. First

Street, San Jose, Illinois 62682 and the legal description is as

follows:

           Ninety five (95) feet off from the North side of the North half
           (N1/2) of block two (2) in the Hicks Addition to the Village of
           San Jose, Illinois and is more fully described as follows:

           Beginning at a point two hundred five (205) feet due North
           of the Southeast corner of said Block two (2) and running
           thence North ninety five (95) feet to the Northeast corner of
           said block two (2), thence due West to the lands of the
           Chicago and Alton Railroad Company, thence in a
           Southwesterly direction of course along the line of said
           Chicago and Alton Railroad Company to a point directly
           West of the point of beginning, thence due East to the place
           of beginning, Situated in the County of Mason, State of
           Illinois.

           Pin: 001-650000

     2.      A notice required in accordance with 735 ILCS 5/15-
             1507(c)(2)(B) and 28 U.S.C. ' 2002 was given;

     3.      The terms of sale were fair and not unconscionable;

     4.      The sale was conducted fairly and without fraud;

     5.      Justice was done by the sale;

     6.      All redemption and reinstatement periods have expired
             without redemption or reinstatement having been made;
             and




                                Page 2 of 3
IT IS THEREFORE ORDERED:

A.   The U.S. Marshal's report of the sale is approved and the
     sale is confirmed;

B.   The United States does not waive its right to
     subsequently administratively collect, including by offset,
     any resulting deficiency if the sale price for the foreclosed
     property sold in this cause at judicial sale does not pay
     the judgment amount and subsequently accrued interest,
     advances and costs owed on either the promissory note
     or mortgage in this cause even though no such deficiency
     judgment is sought in this foreclosure proceeding.

C.   The U.S. Marshal is directed to issue a deed to the holder
     of the certificate of purchase, sufficient to convey title
     pursuant to 735 ILCS 15-1509(a).

D.   The purchaser of the foreclosed property is hereby given
     possession effective immediately upon entry of this Order
     in compliance with 735 ILCS 5/15-1701(c)(1).

E.   There is no just reason to delay enforcement of or appeal
     from this final order.


ENTER: October 3, 2018.


                     _s/Sue E. Myerscough__________________
                     SUE E. MYERSCOUGH
                     UNITED STATES DISTRICT JUDGE




                        Page 3 of 3
